Exhibit 10.52

 

[ex10-52_001.jpg]

 

July 20, 2013

 

Personal and Confidential

 

Douglas Plassche

18 Sunrise Circle

Clinton, NJ 08809

 

Dear Doug,

 

This letter agreement (the “Agreement”) shall confirm our understanding as to
the terms of your employment with Elite Laboratories, Inc., a Delaware
corporation (the “Company”).

 

1.Commencing on April 12, 2013, you shall become an employee of the Company as a
Vice President of Operations and your job responsibilities will include:
scheduling and overseeing the manufacture and packaging of pharmaceutical
products according to Food and Drug Administration (FDA) guidelines and Good
Manufacturing Practices (cGMP) for generic and branded products; managing raw
material and component purchasing for production; overseeing facility
maintenance and shipping and receiving; preparing department budget including
capital requirements; identifying personnel needs and motivating subordinates;
training and developing junior staff members in a growing company; interfacing
and consulting with R&D, Analytical and Quality Assurance Groups and writing
Standard Operating Procedures and validation protocols. You will report directly
to the CEO.

 

2.You shall receive an annual base salary equal to $205,000.00 which shall be
payable in accordance with the Company’s payroll practices.

 

3.In addition to your base salary, you shall receive annual stock compensation
at the rate of $25,000 (the “Stock Compensation”). The Stock Compensation is
earned in equal increments, on an annual basis, with amounts accruing only while
you are employed by the Company. The Stock Compensation shall be paid to you
annually on or before March 31st after the end of each year via the issuance of
shares of $0.001 par value common stock (the “ELTP Shares”) of Elite
Pharmaceuticals Inc. (“Elite”). The number of ELTP Shares to be issued in
payment of the Stock Compensation is calculated as the quotient of the annual
amount of Stock Compensation accrued to you as of the December 31st immediately
preceding such issuance of ELTP Shares divided by the simple average of the
daily closing price (as posted on Google, Yahoo, Wall Street Journal or any
similar data source) of each trading day during which you were employed by the
Company during the prior year. The ELTP Shares will be registered on Form S-8,
if deemed appropriate by Elite’s Board of Directors.

 

165 Ludlow Avenue • Northvale, NJ 07647 • Ph: (201)750-2646 • Fax: (201)750-2755
www.elitepharma.com

 



 

 

4.In addition, you are eligible for an annual bonus in cash and/or equity-based
awards for up to an equivalent of 30% of your base salary. Such awards would be
granted based upon agreed upon milestones in the discretion of the Company and
its Chief Executive Officer (the “CEO”).

 

5.You shall receive a monthly automobile allowance in the amount of Five Hundred
Dollars ($500).

 

6.Upon the approval by the Board of Directors of Elite, you will be granted
stock options to purchase 3,000,000 ELTP Shares at the stock price on the
closing day of the signing of this letter. The options will vest over a
three-year period, commencing one year from the date of issuance.

 

7.You shall receive 15 days paid vacation time during each calendar year, pro
rated for periods of less than a full calendar year; provided, that the timing
and duration of any particular vacation shall not interfere with the business of
the Company or the effective performance of your duties hereunder, as reasonably
determined in good faith by the CEO.

 

8.Starting with the first day of your employment at the Company, you shall be
entitled to participate in all health insurance plans maintained by the Company
for its employees, subject to applicable eligibility requirements. Nothing in
the foregoing shall limit or restrict the Company’s discretion to amend, revise
or terminate any benefit or plan without your notice or consent.

 

9.While you are employed by the Company, you agree to devote your best efforts
to the interests of the Company and to not knowingly undertake or engage in any
employment, occupation or business enterprise that is directly or indirectly
adverse to the interest of the Company. You agree to observe in all material
respects any and all rules and policies that the Company may now or hereafter
establish from time to time, governing the conduct of its employees or business.

 

10.You understand and agree that your employment with the Company is terminable
at will by either the Company or you. You may terminate your employment at any
time with or without notice and the Company has a similar right to terminate
your employment for any reason or no reason. You acknowledge that there have
been no representations or promises made to you that your employment will
continue for a set period of time or that your employment will be terminated
only under particular circumstances. You acknowledge that no representations,
express or implied, may be made that are inconsistent with this policy and no
one at the Company is authorized to make representations, express or implied,
inconsistent with this policy. If the Company terminates this Agreement without
Cause it will give Executive notice at least thirty (30) days prior to the
effective termination date; further Company shall pay you an amount equal to six
months of base annual salary in effect upon the date of termination

 

165 Ludlow Avenue • Northvale, NJ 07647 • Ph: (201)750-2646 • Fax: (201)750-2755
www.elitepharma.com

 

2

 

 

11.You represent that your employment with the Company will not conflict with or
be constrained by any prior employment obligations, covenants not to compete,
confidentiality obligations or similar restrictions.

 

12.As a condition to entering into this Agreement and being employed by the
Company you agree to execute and deliver the Proprietary Rights Agreement in the
form attached hereto as Exhibit A.

 

13.This Agreement contains the entire understanding between the Company and you
with respect to its subject matter. It may not be extended, varied, modified,
supplemented, or otherwise changed except by written agreement signed by both
you and an authorized officer of the Company. A waiver by the Company of any
right or provision under this Agreement shall not operate or be construed as a
waiver of such right or provision at any other time. If a court finds a portion
of this Agreement unenforceable, such finding shall not affect enforcement of
the other portions of this Agreement. Any portion found to be unenforceable
shall be construed to be reformed to extend as far as is enforceable. This
Agreement shall inure to the benefit of, and may be enforced by the successor
and assigns of, the Company. This Agreement is entered into under the laws of
the State of New Jersey and shall be governed by the laws of the State of New
Jersey. Any lawsuit or legal action or proceeding relating to this Agreement
shall be brought in one of the state of federal courts sitting in the City and
State of New York, and both you and the Company submit to the jurisdiction of
such courts for that purpose.

 

14.If any term or provision hereof is determined to be invalid or unenforceable,
the remaining terms and provisions hereof shall be unimpaired and the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.

 

15.You represent and warrant that you have had a full opportunity to seek legal
advice and representation by an independent counsel of your own choosing in
connection with this Agreement.

 

16.This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart), and this Agreement shall become effective when one or more
counterparts has been signed by each of the parties hereto and delivered to each
of the other parties hereto. This Agreement, once executed by a party, may be
delivered to the other party hereto by facsimile or electronic transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement. A faxed or electronically delivered signature shall have the same
legally binding effect as an original signature.

 

165 Ludlow Avenue • Northvale, NJ 07647 • Ph: (201)750-2646 • Fax: (201)750-2755
www.elitepharma.com

 

3

 

 

If you find the foregoing arrangement acceptable and believe that the foregoing
accurately summarizes our understanding, please kindly so indicate by executing
and dating the attached copy of this Agreement in the space provided and
returning a copy to me.

 

  Very truly yours,       Elite Laboratories, Inc.

 

  By: s/Jerry Treppel   Name: Jerry Treppel   Title: Chairman & Ceo     7/24/13

 

ACCEPTED & AGREED AS OF

 

By:   s/Doug Plassche 7/23/13   Name:   Doug Plassche  

 

165 Ludlow Avenue • Northvale, NJ 07647 • Ph: (201)750-2646 • Fax: (201)750-2755
www.elitepharma.com

 

 

4

 

